ORDER
PER CURIAM.
Jerry L. Dudley (“Father”) appeals from the trial court’s order awarding primary custody of their two children to Lynne C. Dudley (“Mother”) and granting her the marital residence. We affirm.
Mother initially claims that Father’s brief does not comport with Rule 84.04(d), in that the Points Relied On fail to state why the trial court’s ruling was error and wherein the evidence mandated a different result. We agree. Rule 84.04(d). See Thummel v. King, 570 S.W.2d 679 (Mo.banc 1978). We have, ex gratia, reviewed the briefs of the parties and the record on appeal and find both claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).